DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “side portions;. when the tread width” in lines 20-21 should be written as --side portions; when the tread width—so as to remove the period for grammatical clarity.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “side portions;. when the tread width” in lines 20-21 should be written as --side portions; when the tread width—so as to remove the period for grammatical clarity.  Appropriate correction is required.

Regarding claim 3, the claims are objected to because they include reference characters which are not enclosed within parentheses. In particular, “the central rubber C” and “the side rubber S” should instead be written as --the central rubber (C)—and –the side rubber (S)--. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Moreover, for the sake of consistency in claim language either “central rubber” and “side rubber” in claim 1 should also be written as --central rubber (C)—and –side rubber (S)--, or “central rubber (C)” and “side rubber (S)” in claim 3 should be written as --central rubber—and –side rubber--.

Regarding claim 4, the claims are objected to because they include reference characters which are not enclosed within parentheses. In particular, “the side rubber S” and “the tread end TE” should instead be written as –the side rubber (S)—and –the tread end (TE)--. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Moreover, for the sake of consistency in claim language either “side rubber” and  “tread end” in claim 1 should also be written as –side rubber (S)—and –tread end (TE)--, or “side rubber (S)” and “tread end (TE)” in claim 4 should be written as–side rubber—and –tread end--.

Regarding claim 5, the claims are objected to because they include reference characters which are not enclosed within parentheses. In particular, “the central rubber C” and “the side rubber S” should instead be written as --the central rubber (C)—and –the side rubber (S)--. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Moreover, for the sake of consistency in claim language either “central rubber” and “side rubber” in claim 1 should also be written as --central rubber (C)—and –side rubber (S)--, or “central rubber (C)” and “side rubber (S)” in claim 5 should be written as --central rubber—and –side rubber--.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makioka et al. (US 2014/0216618) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record).

Regarding claim 1, Makioka discloses a motorcycle pneumatic tire comprising: a pair of bead portions ([0031]); a pair of side wall portions continuously extending on the respective bead portions ([0031]); 5a tread portion toroidally extending between the side wall portions ([0031]); and at least one carcass reinforcing the respective portions between the pair of the bead portions ([0031]).
Makioka further discloses that a tire ground-contact surface has a tread pattern that includes plural inclined grooves (Fig. 2: 4), 1.5and when the tread width TW (Fig. 2: TW) is equally divided in eight (Fig. 2: K, L, M, N), among the thus equally-divided eight regions, a region C (Fig. 2: M) constituting a range of 1/4 to 3/8 of the tread width TW on the tire width-direction outer side from the tire equator has the largest number of inclined grooves (Fig. 2: 4b, 4b’, 4c, 4c’) included per a single pitch (Fig. 2: see 1 pitch indicated) of the tread pattern (Fig. 2: see how K (i.e. A) has 1 groove in the pitch, L (i.e. B) has 2 grooves in the pitch, M (i.e. C) has 3 grooves in the pitch, and N (i.e. D) has 2 grooves in the pitch). 
However, Makioka does not expressly recite that the tread portion is composed of a central rubber arranged in a tire width-direction central region sandwiching a tire equator and a side rubber arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions, with the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator. 
Guicherd teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: P1, C1) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: P2, C2) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber (Fig. 1: P1, C1) and having a structure in which the central rubber (Fig. 1: P1, C1) and the side rubber (Fig. 1: P2, C2) are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0032]-[0034], [0053]-[0055]). Guicherd further teaches that the side rubber has an axial half-width (Fig. 1: L1) equal to the tire half-width (Fig. 1: L) minus the axial half-width of the central rubber (Fig. 1: L0) ([0032]), wherein the axial half-width of the central rubber (Fig. 1: L0) is in a range of 0.55(L) to 0.8(L) ([0032], [0054]), wherein the axial half-width of the side rubber (Fig. 1: L1) is then in a range of 0.45(L) to 0.2(L) (i.e. L1 = L – L0 = L – 0.55L = 0.45L; L1 = L – L0 = L – 0.8L = 0.2L) ([0032]), and thereby the axial width of the side rubber with respect to the tread width is in a range of 0.9 to 0.4 (i.e. TW = 2L; L1 = 0.45(2L) = 0.9(TW); L1 = 0.2(2L) = 0.4(TW)), which falls within and overlaps with the claimed range of extending to a tire width-direction inner side further than a point at 1/4 (i.e. 0.25(TW)) of a tread width TW on a tire width-direction outer side from a tire equator. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the side rubber extending to a tire width-direction inner side further than a point at 1/4 of a tread width TW on a tire width-direction outer side from a tire equator. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makioka, which is silent as to the compositions and rubber components of the tread portion, in order to provide the central rubber and side rubber structure taught by Guicherd as is generally known in the motorcycle tire art. 
Nakagawa also teaches a motorcycle pneumatic tire wherein a tread portion is composed of a central rubber (Fig. 1: 3) arranged in a tire width-direction central region sandwiching a tire equator and a side rubber (Fig. 1: 4) arranged in both tire widthwise 10end portions having a lower modulus than the central rubber and having a structure in which the central rubber and the side rubber are sequentially laminated in both tire widthwise side portions and in a tire radius-direction in both tire widthwise side portions ([0009]-[0011], [0025]-[0028]). In this manner, it is possible to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is reduced to further increase wear life, a grip force, and high-speed durability without impairing linear characteristics of handling, so that safety during traveling can be ensured ([0009], [0012], [0026]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makioka in order to provide the central rubber and side rubber structure taught by Nakagawa so as to provide a pneumatic radial tire for a motorcycle in which a difference between the rigidities of the center section and the shoulder sections of the tread section is reduced to further increase wear life, a grip force, and high-speed durability without impairing linear characteristics of handling, so that safety during traveling can be ensured.
However, Makioka also does not expressly recite that the depth of the inclined grooves is greater than the thickness of the side rubber in at least a part of the region C.
Nakamura teaches a motorcycle pneumatic tire wherein the size of the slant sub-groove such as depth of the main portion and the like are optimized totally and balancedly, whereby the drainage performance on wet road is enhanced and the bending rigidity of the tread at the meridional section of the tire is properly maintained to advantageously improve the resistance to cracking at the groove bottom and the length of the groove edge effective to lateral input is sufficiently maintained to bring about a high resistance to lateral slipping force (Col. 3 lines 64-67; Col. 4 lines 1-6). In other words, the depth of the slant (i.e. inclined grooves) of a motorcycle tire may be optimized. While Nakamura does not explicitly recite the value for the depth of the inclined grooves relative to the thickness of the side rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said groove depth. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the depth of the inclined grooves relative to the thickness of the side rubber in order to improve wet performance and traction. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the depth of the inclined grooves relative to the thickness of the side rubber. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Makioka in order to optimize the depth of the inclined grooves so as to enhance drainage performance on wet roads and properly maintain the bending rigidity of the tread at the meridional section of the tire to advantageously improve the resistance to cracking at the groove bottom, as taught by Nakamura. 
Makioka further discloses that the tread width TW is equally divided in eight (Fig. 2: see sections K, L, M, N mirrored across both sides of the tire equator e) and, based on the tire equator (Fig. 2: e), a range from the tire equator to a point at 1/8 of the tread width TW on the tire width-direction outer side (Fig. 2: K), a range of 1/8 to 1/4 of the tread width TW on the tire width-direction outer side from the tire equator (Fig. 2: L), a range of 251/4 to 3/8 of the tread width TW on the tire width-direction outer side from the tire equator (Fig. 2: M),17 and a range between 3/8 of the tread width TW on the tire width-direction outer side from the tire equator and a tread end (Fig. 2: N) are defined as regions A, B, C and D (Fig. 2: K, L, M, N), respectively, the numbers nA, nB and nC of the inclined grooves included per a single pitch of the tread pattern in the respective regions A, B and C satisfy a relationship of nA ≤ nB <nC (Fig. 2: see how K (i.e. A) has 1 groove in the pitch, L (i.e. B) has 2 grooves in the pitch, and M (i.e. C) has 3 grooves in the pitch), and 5inclination angles ϴA, ϴB, ϴC and ϴD (Fig. 2: ϴ1, ϴ2, ϴ4 and ϴ5) of the inclined grooves (Fig. 2: 4a, 4a’, 4b, 4b’, 4c, 4c’) included in the respective regions A, B, C and D (Fig. 2: K, L, M, N) with respect to a tire circumferential direction satisfy a relationship ϴA < ϴB < ϴC < ϴD (Fig. 2: ϴ1 = 9 degrees to 23 degrees, ϴ2 = 20 degrees to 35 degrees, ϴ4 = 29 degrees to 41 degrees, and ϴ5 = 50 degrees to 64 degrees) ([0048], [0051], [0059], [0060]).

Regarding claim 3, Nakagawa further teaches that a 300% modulus M300 (C) at 100°C of the central rubber C is in a range of 11 to 17 MPa ([0028]), which falls within and overlaps with the claimed range of 10 to 12 MPa, and the 300% modulus M300 (S) of the side rubber S is in a range of 8 to 14 MPa ([0028]), which falls within and overlaps with the claimed range of 8 to 10 MPa. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the 300% modulus of the central and side rubbers. When the 300% modulus of the center section rubber is less than 11 MPa, wear resistance is reduced; and when it is greater than 17 MPa, the absorptive property may be impaired ([0028]). When the 300% modulus of the both side rubber is less than 8 MPa, wear skin of the shoulder sections is considerably deteriorated, thereby reducing grip force; and when it is greater than 14 MPa, grip force may not be ensured ([0028]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Makioka in order to provide the 300% modulus of the central and side rubbers in the aforementioned ranges so as to reduce wear resistance, avoid impairing the absorptive property, and ensure grip force, as taught by Nakagawa.  

Regarding claim 6, as discussed above in claim 1, Makioka discloses that the number nA is 1 (Fig. 2: see how K (i.e. A) has 1 groove in the pitch), which falls within the claimed range of 1 to 3, the number nB is 2 (Fig. 2: see how L (i.e. B) has 2 grooves in the pitch), which falls within the claimed range of 2 to 4, the number nC is 3 (Fig. 2: see how M (i.e. C) has 3 grooves in the pitch), which falls within the claimed range of 3 to 5, and the number nD is 2 (Fig. 2: see how N (i.e. D) has 2 grooves in the pitch), which falls within the claimed range of 1 to 3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the numbers nA, nB, nC, and nD.  

Regarding claim 7, as discussed above in claim 1, Makioka discloses that the 5inclination angles ϴA, ϴB, ϴC and ϴD (Fig. 2: ϴ1, ϴ2, ϴ4 and ϴ5) of the inclined grooves (Fig. 2: 4a, 4a’, 4b, 4b’, 4c, 4c’) included in the respective regions A, B, C and D (Fig. 2: K, L, M, N) with respect to a tire circumferential direction satisfy a relationship ϴA < ϴB < ϴC < ϴD (Fig. 2: ϴ1 = 9 degrees to 23 degrees, ϴ2 = 20 degrees to 35 degrees, ϴ4 = 29 degrees to 41 degrees, and ϴ5 = 50 degrees to 64 degrees) ([0048], [0051], [0059], [0060]). 
Accordingly, ϴ1 of Makioka ranges from 9 degrees to 23 degrees, which falls within and overlaps with the claimed range of 0° to 20° for ϴA, ϴ2 ranges from 20 degrees to 35 degrees, which falls within and overlaps with the claimed range of 20° to 50° for ϴB, and ϴ5 ranges from 50 degrees to 64 degrees, which falls within and overlaps with the claimed range of 60° to 80°. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 
Furthermore, ϴ4 of Makioka ranges from 29 degrees to 41 degrees, which approaches the claimed range of 55° to 75° for ϴC. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect an angle of 41 degrees to behave in substantially the same way as an angle of 55 degrees. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the inclination angles.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makioka et al. (US 2014/0216618) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record) as applied to claim 1 above, and further in view of Yoshida (JP 2005-271760, see updated machine translation provided) (of record).

Regarding claim 4, as discussed above in claim 1, Guicherd teaches that the side rubber S (Fig. 1: C2) extends to a range of 20% to 45% (L1 = L – L0 = L - (0.55)L; L1 = L – (0.8)L) of a tire half width TW/2 (Fig. 1: L) from each tread end TE (Fig. 1) ([0032]), which approaches the claimed range of more than 50% to 75% or less. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a length of 45% of a tire half width to behave in substantially the same way as a length of approximately 50% of a tire half width. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the extent of the side rubber from each tread end. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makioka, which is silent as to the compositions and rubber components of the tread portion, in order to provide the central rubber and side rubber structure taught by Guicherd as is generally known in the motorcycle tire art. 
Additionally or alternatively, Yoshida teaches a motorcycle tire comprising a central rubber (Figs. 1-2: 22) and side rubbers (Figs. 1-2: 20), wherein the side rubber extends (Fig. 1: Lb) to a range of 0.3 or more and 0.60 or less (i.e. 30% or more and 60% or less) of a tire half width TW/2 (Fig. 1: La) from each tread end (Fig. 1: E) ([0029]), which falls within and overlaps with the claimed range of more than 50% to 75% or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the extent of the side rubber from each tread end. If the ratio exceeds the above range, the wear resistance performance during straight running may be insufficient ([0029]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Makioka in order to provide the extent of the side rubber from each tread end in the aforementioned range so that wear resistance performance during straight running may be sufficient, as taught by Yoshida. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makioka et al. (US 2014/0216618) (of record), Guicherd et al. (US 2019/0084357) (of record), Nakagawa (US 2010/0163144) (of record), and Nakamura (US 6,276,415) (of record) as applied to claim 1 above, and further in view of Kajimoto (JP 11-189010, see machine translation provided). 

Regarding claim 5, modified Makioka does not expressly recite that a thickness of the side rubber S is in a range of 50 to 70% of a thickness of the central rubber C.
Kajimoto teaches a motorcycle tire comprising a central rubber (Fig. 1: 2) and side rubbers (Fig. 1: 9), wherein that a thickness of the side rubber (Fig. 1: t) is in a range of 20 to 60% of a thickness of the tread (and thereby the central rubber) (Fig. 1: T) ([0025]), which falls within and overlaps with the claimed range of 50 to 70%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a thickness of the side rubber in relation to the central rubber. If the ratio is less than 20%, the grip force on a wet road surface tends to be small, and if the ratio exceeds 60%, sufficient turning stability tends not to be obtained on a wet road surface ([0025]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Makioka in order to provide a thickness of the side rubber in the aforementioned range as compared to the central rubber so as to obtain sufficient grip force on a wet road surface and turning stability on a wet road surface, as taught by Kajimoto. 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues the depth of the inclined grooves being greater than the thickness of the side rubber in at least a part of the region C provides unexpected results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). The specification provides that Example 1 has a side rubber thickness of 4 mm (Page 13, line 1). Assuming that all Examples and Comparative Examples have the same feature, because it is not explicitly stated that this is the case, Table 1 only offers 3 data points for the maximum depth of the inclined grooves in Region C: Examples 1-3 and 5 as well as Comparative Example 1 show results for 5.2 mm (i.e. greater than the side rubber thickness); Example 4 shows results for 5.0 mm (i.e. greater than the side rubber thickness); and Comparative Example 2 shows results for 3.0 mm (i.e. less than the side rubber thickness). Accordingly, there is only one data point outside of the claimed range, which is not enough to assess the criticality of the claimed range. More data points would be required, especially outside of the claimed range, such as more information on what occurs when the groove depth is less than the thickness of the side rubber. Moreover, it appears that the depth of the inclined grooves alone does not affect the steering stability and wet grip performance, but also that varying the number of inclined grooves and/or inclination angle of the inclined grooves also affects such properties (see Table 1). However, it appears Applicant is arguing that the depth of the grooves is the feature that provides for unexpected results. If the depth of the inclined grooves in region C alone is modified and all other variables are the same for the Examples and Comparative Examples, would the unexpected improvements in the steering stability and wet grip performance still occur? For instance, Example 1 and Comparative Example 2 have all of the same properties, except the maximum depth of the inclined grooves in region C. Comparative Example 1 has different numbers of inclined grooves than Example 1, but the same depth of inclined grooves in region C. The steering stability and wet grip performance results vary between Comparative Examples 1 and 2, even when the depth of the inclined grooves is left the same and only the number of inclined grooves is changed. Further explanation is requested as to why varying the depth of the inclined grooves in Region C alone provides unexpected results, or if a combination of various factors provides unexpected results. 
On page 6 of the Remarks Applicant argues that “the region M (i.e. C) only has 2 grooves in the pitch, and, the relationship in Figures 2-3 in Makioka is nA < nB = nC, not nA ≤ nB < nC.” The examiner respectfully disagrees and has provided an annotated Figure 2 illustrating that the region M (i.e. C) has 3 grooves in the pitch, and thereby the relationship in Figure 2 in Makioka is nA < nB < nC, which satisfies the claim limitation. 

    PNG
    media_image1.png
    314
    709
    media_image1.png
    Greyscale

Applicant also argues that “[r]egarding the region M, the “1 pitch” obviously deviates from the “1 pitch” shown in Figures 2-3 in Makioka.” The examiner notes that Figures 2 and 3 represent different embodiments. The rejection above relies only on the embodiment of Figure 2. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749